        Case 4:21-cr-00070-SMR-SHL Document 31 Filed 08/13/21 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,                                       )
                                                                )        Case No. 4:21-CR-00070
                  v.                                            )
                                                                )        GOVERNMENT’S
NICOLE POOLE FRANKLIN,                                          )        SENTENCING
                                                                )        MEMORANDUM
                  Defendant.                                    )

         The government, by the undersigned Acting United States Attorney, files this

sentencing memorandum in anticipation of the sentencing hearing currently set for

August 19, at 11:00 a.m.


                                           Table of Contents
I. BACKGROUND ....................................................................................................... 2

II. SENTENCING CALCULATION ............................................................................. 3
      A. Statutory Penalties......................................................................................... 3
      B. Sentencing Guidelines Calculation................................................................ 3

III. GOVERNMENT’S RECOMMENDATION ............................................................ 3




                                                          1
      Case 4:21-cr-00070-SMR-SHL Document 31 Filed 08/13/21 Page 2 of 6




      Nothing can be more devastating to the American dream of equal rights than

the actions of Poole Franklin on a hate filled December 9, 2019 as she callously

attempted to run over and kill a 12 year old boy, and a 14 year old girl. Two minors

who had done nothing wrong other than innocently walk on a street, and happen to

be of a different race and skin color from Poole Franklin. Her actions temporarily

shattered, but did not permanently defeat this dream. Because these two

courageous victims, and their amazing families, continue to epitomize the hopes of

what our society can be. Holding Poole Franklin accountable, not only for her

intentional actions, but for the malicious beliefs behind them, is what our justice

system should be, and a must to provide just punishment, afford adequate

deterrence, and protect the public from further crimes by this defendant.

I.    BACKGROUND

      On May 6, 2021, the district court accepted Poole Franklin’s pleas of guilty to

an Information charging two Hate Crimes, both against minor victims, in violation of

Title 18, United States Code, § 249(a)(1)(B)(ii). (District Court Docket, hereinafter

“DCD,” 21.) Under the terms of a written plea agreement, and pursuant to Federal

Rule of Evidence 11(c)(1)(B), the parties have agreed to jointly recommend a final

sentence of 324 months’ imprisonment, to run concurrent with the imposed sentence

by the Iowa District Court for Polk County No. FECR334319. (DCD 15.)




                                          2
       Case 4:21-cr-00070-SMR-SHL Document 31 Filed 08/13/21 Page 3 of 6




       The government’s objections requested the addition of certain background

information on Poole Franklin, and that as a special condition of supervised release,

Poole Franklin must not contact the victims, nor the victims’ families, directly,

indirectly, or through a third person. (DCD 24.) Poole Franklin objected to certain

facts in PSR ¶ 8, and the corresponding assessment of criminal history points in

¶¶ 79-80, 89-90. The government agreed with these objections. Defendant further

submitted additional facts to ¶¶ 116 and 123. All of these objections and requested

additions have been resolved.

II.    SENTENCING CALCULATION

       A.    Statutory Penalties

       The maximum statutory penalty for each count is life imprisonment. The

term of supervised release is not more than five years.

       B.    Sentencing Guidelines Calculation

       The parties do not object to the calculation of the advisory guideline range in

PSR ¶¶ 40-63. This calculation results in a Level 36/Criminal History IV = 360

months’ to life imprisonment.

III.   GOVERNMENT’S RECOMMENDATION

       Pursuant to Rule 11(c)(1)(B) and the written plea agreement in this matter,

the government recommends a final sentence of 324 months’ imprisonment for Poole

Franklin. The Court, in determining the particular sentence to be imposed, shall

consider the nature and circumstances of the offense and the history and


                                           3
      Case 4:21-cr-00070-SMR-SHL Document 31 Filed 08/13/21 Page 4 of 6




characteristics of defendant. 18 U.S.C. § 3553(a)(1). In considering the advisory

Guideline range, and the relevant § 3553(a) factors, this sentence is sufficient, but

not greater than necessary, to reflect the seriousness of the offense; to promote

respect for the law; to provide just punishment for the offense; to afford adequate

deterrence to criminal conduct; to protect the public from further crimes of the

defendant; and to provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2). The sentence must “avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar

conduct.” 18 U.S.C. § 3553(a)(6).

      The nature and circumstances of this offense were serious, and Poole

Franklin’s hateful and intentional conduct was directed at multiple people, including

the two minor victims. As she drove up over a curb, struck and attempted to kill a 12

year old boy, she also barely missed his older sibling walking alongside him. (PSR

¶ 10.) Minutes later, Poole Franklin drove up over a sidewalk, striking and

attempting to kill the 14 year old female victim, failed to stop, and then just drove

away. (PSR ¶¶ 11, 12.) After bravely hobbling to a nearby school, the minor female

was taken to a hospital and treated for lower body pain, bruises, swelling, scrapes,

lacerations, and a concussion. (PSR ¶ 11.) Later that same day, defendant was

arrested after police responded to a local convenience store/gas station, where Poole

Franklin entered and stuck food items in her pockets, approached an employee at the


                                         4
      Case 4:21-cr-00070-SMR-SHL Document 31 Filed 08/13/21 Page 5 of 6




counter and when confronted about the concealed items, threw the items at the

employee and hurled offensive racial statements towards the employee and nearby

customers. (PSR ¶¶ 13, 14.)

      When questioned by law enforcement several days later, Poole Franklin stated

she saw the female minor victim walking on the sidewalk, and decided to run the

minor over because she was Hispanic, was “takin’ over . . . our homes, and our jobs”

and “wasn’t supposed to be in the country.” (PSR ¶ 15.) In reference to the 12 year

old boy, Poole Franklin stated she ran him over because “he’s just like ISIS,” and “he’s

not supposed to be there and he’s going to take me out.” (PSR ¶ 16.)

      Poole Franklin’s history and characteristics include designation as a Criminal

History IV, with past convictions, starting at age 18, that include multiple

misdemeanor and felony level convictions for theft (PSR ¶¶ 66, 67, 68, 69), tampering

with a witness or juror (PSR ¶ 71), escape (PSR ¶ 72), assault (PSR ¶73), OWI (PSR

¶74), harassment (PSR ¶75), and trespass (PSR ¶ 77.) Based on some of the same

conduct as the federal hate crime, on May 28, 2021, Poole Franklin was sentenced on

two counts of attempted murder to concurrent 25 years’ state imprisonment, with a

mandatory minimum of 17 1/2 years. (PSR ¶ 78.) She has a history of physical and

mental health issues (PSR ¶¶ 107-112), and substance abuse (PSR ¶¶ 113-120.)




                                           5
        Case 4:21-cr-00070-SMR-SHL Document 31 Filed 08/13/21 Page 6 of 6




         Considering the Guideline advisory range, and the § 3553(a) factors, the

recommended sentence of a concurrent 324 months’ imprisonment would result in

approximately 10 years additional prison time, on top of the 17 1/2 year mandatory

minimum state sentence. We request that the district court impose this sentence.

         WHEREFORE, the government prays that the district court consider this

sentencing memorandum in determining the final sentence of defendant.

                                                                   Respectfully submitted,

                                                                   Richard D. Westphal
                                                                   Acting United States Attorney

                                                            By: /s/ Richard D. Westphal
                                                                U.S. Courthouse Annex
                                                                110 East Court Avenue, Suite 286
                                                                Des Moines, IA 50309
                                                                Tel: (515) 473-9300
                                                                Fax: (515) 473-9292
                                                                Email: richard.westphal@usdoj.gov
CERTIFICATE OF SERVICE

I hereby certify that on August 13, 2021, I electronically
filed the foregoing with the Clerk of Court using the CM ECF
system. I hereby certify that a copy of this document was served
on the parties or attorneys of record by:

     U.S. Mail        Fax       Hand Delivery
 X    ECF/Electronic filing      Other means

UNITED STATES ATTORNEY

By: /s/ Richard D. Westphal
       Acting U.S. Attorney




                                                             6
